                                                      IT IS ORDERED
                                                      Date Entered on Docket: May 9, 2019




                                                      ________________________________
                                                      The Honorable David T. Thuma
                                                      United States Bankruptcy Judge
______________________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW MEXICO

  IN RE:

  WILLIAM SNOOK and MICHELLE SNOOK,                               NO. 19-10456-t7

         DEBTORS.


      DEFAULT ORDER GRANTING WYOMING COMMUNITY DEVELOPMENT
      AUTHORITY RELIEF FROM STAY AND ABANDONMENT OF PROPERTY
          LOCATED AT 3701 ARIEL AVE., GILLETTE, WYOMING 82718

         This matter came before the Court on the Motion for Relief from the Automatic Stay Re:

  Property Located in Gillette, Wyoming and to Abandon Property from the Estate filed on April

  5, 2019 [Docket No. 11] (the “Motion”) by Wyoming Community Development Authority

  (“Movant”). The Court, having reviewed the record and the Motion, and being otherwise

  sufficiently informed, FINDS:




   Case 19-10456-t7     Doc 15    Filed 05/09/19    Entered 05/09/19 14:04:36 Page 1 of 4
        (a)    On April 5, 2019, Movant served the Motion and a Notice of the Motion, also

filed April 5, 2019 [Doc. 12] (the “Notice”) on counsel of record for the Debtor and the case

trustee (the “Trustee”) by use of the Court’s case management and electronic filing system for

the transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on

the Debtor by United States First Class Mail, in accordance with Bankruptcy Rules 7004 and

9014.

        (b)    The Motion relates to the following property: Real property located at 3701 Ariel

Ave., Gillette, Wyoming 82718 (the “Property”).

        (c)    The Notice specified an objection deadline of twenty-one (21) days from the date

of service of the Notice, to which three (3) days was added under Bankruptcy Rule 9006(f);

        (d)    The Notice was sufficient in form and content;

        (e)    The objection deadline expired on April 29, 2019;

        (f)    As of May 1, 2019, neither the Debtors nor the Trustee, nor any other party in

interest, filed an objection to the Motion;

        (g)    The Motion is well taken and should be granted as provided herein; and

        (h)    By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on May 1, 2019, Ronda Young, of Moses, Dunn,

Farmer & Tuthill, P.C. searched the data banks of the Department of Defense Manpower Data

Center (“DMDC”), and found that the DMDC does not possess any information indicating that

either of the Debtors is currently on active military duty of the United States.

        IT IS THEREFORE ORDERED:

        1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby are granted relief from the automatic stay:



                                                 -2-

 Case 19-10456-t7        Doc 15     Filed 05/09/19     Entered 05/09/19 14:04:36 Page 2 of 4
              (a)      To enforce their rights in the Property, including foreclosure of liens and a

foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements, and/or

other agreements to which Debtors are parties, to the extent permitted by applicable non-

bankruptcy law, such as by commencing or proceeding with appropriate action against the

Debtors or the Property, or both, in any court of competent jurisdiction; and

               (b)     To exercise any other right or remedy available to them under law or

equity with respect to the Property.

       2.      The Trustee is deemed to have abandoned the Property from the estate pursuant to

11 U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is

property of the estate. As a result, Movant need not name the Trustee as a defendant in any state

court action it may pursue to foreclosure liens against the Property and need not notify the

Trustee of any sale of the Property.

       3.      The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of the Debtors, although the Debtors can be named as a

defendant in litigation to obtain an in rem judgment or to repossess the Property in accordance

with applicable non-bankruptcy law.

       4.      This Order does not waive Movant’s claim against the estate for any deficiency

owed by the Debtors after any foreclosure sale or other disposition of the Property. Movant may

file an amended proof of claim this bankruptcy case within 30 days after a foreclosure sale of the

Property, should it claim that Debtors owe any amount after the sale of the Property.

       5.      This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.




                                                -3-

 Case 19-10456-t7       Doc 15     Filed 05/09/19     Entered 05/09/19 14:04:36 Page 3 of 4
       6.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.


                                   ### END OF ORDER ###

Submitted by:

MOSES, DUNN, FARMER & TUTHILL, P.C.

/s/ Shay E. Meagle submitted electronically 05/01/2019__
Shay E. Meagle
PO Box 27047
Albuquerque, New Mexico 87124-7047
Telephone: (505 843-9440
E-mail: shay@moseslaw.com
Attorneys for Wyoming Community Development Authority

Copies to:

Gregory A. Baca
Baca Law Offices
2214 Sun Ranch Loop
Los Lunas, NM 87031
Attorney for Debtors

Yvette J. Gonzales
PO box 1037
Placitas, NM 87043
Chapter 7 Trustee

William Snook
69 Juniper Ave.
Los Lunas, NM 87031
Debtor

Michelle Snook
69 Juniper Ave.
Los Lunas, NM 87031
Debtor




                                              -4-

 Case 19-10456-t7       Doc 15    Filed 05/09/19    Entered 05/09/19 14:04:36 Page 4 of 4
